                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        LENOVO (UNITED STATES) INC., et al.,             Case No. 19-cv-01389-EJD (VKD)
                                                         Plaintiffs,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                  v.                                         LENOVO’S DISCOVERY OF IPCOM
                                  10

                                  11        IPCOM GMBH & CO., KG,                            Re: Dkt. No. 75
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiffs Lenovo (United States) Inc. and Motorola Mobility, LLC (collectively,

                                  14   “Lenovo”) and defendant IPCom GmbH & Co., KG (“IPCom”) ask the Court to resolve a dispute

                                  15   concerning Lenovo’s proposed document requests to IPCom. Dkt. No. 75. The Court heard oral

                                  16   argument on this dispute on February 11, 2020. Dkt. No. 77. Having considered the parties’

                                  17   submissions and argument at the hearing, the Court concludes that Lenovo’s proposed discovery

                                  18   exceeds the scope of the limited jurisdictional discovery permitted by the presiding judge. This

                                  19   order provides guidelines regarding the permissible scope of discovery and requires the parties to

                                  20   confer further regarding Lenovo’s document requests.

                                  21   I.       BACKGROUND
                                  22            In this action, Lenovo asserts several claims against IPCom based on IPCom’s alleged

                                  23   failure to comply with its obligations to offer licenses to certain declared standard essential patents

                                  24   (“SEPs”) on fair, reasonable, and non-discriminatory (“FRAND”) terms and conditions. Dkt. No.

                                  25   1. IPCom moved to dismiss the complaint for lack of personal jurisdiction. Dkt. No. 18. In

                                  26   resolving that motion, the presiding judge, the Hon. Edward J. Davila, concluded that Lenovo

                                  27   failed to make a prima facie showing that the Court has personal jurisdiction over IPCom. Dkt.

                                  28   No. 71 at 22. Judge Davila gave the parties leave to conduct discovery regarding the issue of
                                   1   specific jurisdiction only, as Lenovo does not contend that the Court had general jurisdiction over

                                   2   IPCom. Id. All other discovery is stayed. Id. Judge Davila ordered the parties to confer

                                   3   regarding the scope of jurisdictional discovery and referred all disputes about such discovery to

                                   4   the undersigned magistrate judge. Id.

                                   5            Lenovo wishes to obtain documents responsive to the following requests:

                                   6            1. Documents supporting, refuting, or otherwise related to the topics discussed in
                                                   paras. 2-19 of the declaration of Pio Suh filed in support of IPCom’s Motion to
                                   7
                                                   Dismiss (Dkt. 18-1) as they pertain to IPCom from 2014 to the present.
                                   8
                                                2. Business plans, strategic plans, pitches to investors, and communications relating
                                   9               to plans or strategies for: (a) acquisition, licensing or enforcement of U.S. patents;
                                                   (b) U.S. licensees or potential licensees; or (c) sales of products in the U.S.
                                  10
                                                3. Any agreements relating to the acquisition, rights to, enforcement or licensing of
                                  11               U.S. patents (including any investment, acquisition, transfer, licensing or pledgee
                                  12               agreements covering U.S. patents).
Northern District of California
 United States District Court




                                  13            4. Communications regarding alleged infringement or licensing of IPCom’s U.S.
                                                   patents.
                                  14
                                                5. Licenses and licensing or enforcement communications with U.S. entities.
                                  15
                                                6. Documents sufficient to show, by year, IPCom’s revenues (a) from licenses to
                                  16               U.S. entities, (b) based on sales of products in the U.S., and (c) from licensing
                                                   U.S. patents, as gross revenues and as a percentage of IPCom’s total licensing
                                  17
                                                   revenues.
                                  18
                                                7. Agreements, or documents reflecting any oral agreements, with any U.S. agent,
                                  19               contractor or employee of IPCom who engaged in any patent acquisition,
                                                   licensing or enforcement-related activities on behalf of IPCom, including any
                                  20               agents, contractors or employees based or living in the U.S. part-time; documents
                                                   sufficient to show the amounts, currencies and location of accounts to which such
                                  21               agents, contractors or employees were paid; and documents and communications
                                  22               relating to the duties of any such agents, contractors or employees.

                                  23            8. Documents and communications relating to FRAND obligations related to or
                                                   encompassing any of IPCom’s U.S. patents.
                                  24
                                                9. All communications related to “Lenovo” or “Motorola,” including Lenovo Group
                                  25               Ltd. and Plaintiffs, or any employees or agents of the foregoing, from 2014 to the
                                                   filing date of the lawsuit.
                                  26
                                  27            10. Currently-pending RFPs 3, 4, 16, 211 as they relate to (a) U.S. patents; (b) U.S.

                                  28   1
                                           See Dkt. No. 59-1.
                                                                                          2
                                                   licensees or potential licensees; or (c) sales of products in the U.S.
                                   1
                                              11. Records sufficient to show all business travel by IPCom’s employees or agents to
                                   2
                                                  the U.S. from 2014 to the present.
                                   3   Dkt. No. 75 at ECF pp.13–17. IPCom has agreed to produce documents responsive to portions of
                                   4   Requests Nos. 1, 3, 7 and 10, but it objects to the remainder of the requests. Id. at 8–10.
                                   5
                                       II.    LEGAL STANDARD
                                   6          Lenovo’s discovery here is limited to information relevant to the question of whether the
                                   7   Court may exercise specific personal jurisdiction over IPCom. Dkt. No. 71 at 20–22. Lenovo’s
                                   8   discovery is further limited by the requirement that any such discovery must be proportional to
                                   9   what is necessary to address that question. See Fed. R. Civ. P. 26(b)(1).
                                  10
                                       III.   DISCUSSION
                                  11
                                              A.      Judge Davila’s Order Authorizing Discovery re Personal Jurisdiction
                                  12          As discussed at the hearing, the starting point for the Court’s resolution of the parties’
Northern District of California
 United States District Court




                                  13   discovery dispute is Judge Davila’s order addressing IPCom’s objections to personal jurisdiction.
                                  14   Because that order discusses and analyzes the showing necessary to support the exercise of
                                  15   specific jurisdiction, it provides a framework for assessing whether the discovery Lenovo seeks
                                  16   can be expected to yield new evidence relevant to that issue. For this reason, the Court briefly
                                  17   summarizes the analysis that it believes informs its consideration of the parties’ discovery dispute.
                                  18          In advocating for the exercise of specific personal jurisdiction over IPCom, Lenovo relied
                                  19   on its Sherman Act antitrust claim and its claims for declaratory judgment of non-infringement of
                                  20   two IPCom patents. See Dkt. No. 71 at 7–8. As explained in Judge Davila’s order, for both sets
                                  21   of claims, the exercise of specific jurisdiction must comport with the requirements of
                                  22   constitutional due process based on consideration of IPCom’s relevant contacts with the United
                                  23   States as a whole. Id. at 5–6. Relying on the Ninth Circuit’s specific jurisdiction test, Judge
                                  24   Davila considered whether Lenovo had made a prima facie showing as to those claims that IPCom
                                  25   “purposefully directed” its activities to the United States, that Lenovo’s claims arise out of or
                                  26   relate to those forum-related activities, and that the exercise of jurisdiction would be reasonable.
                                  27   Id. at 7–8 (quoting Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)).
                                  28
                                                                                          3
                                                       1.      Antitrust claim
                                   1
                                               With respect to Lenovo’s antitrust claim, Judge Davila first considered whether IPCom had
                                   2
                                       purposefully directed its complained-of activities to the United States based on the “effects test”
                                   3
                                       articulated in Calder v. Jones, 465 U.S. 783 (1984), which requires IPCom to have committed (1)
                                   4
                                       an intentional act (2) expressly aimed at the forum (3) causing harm IPCom knows is likely to be
                                   5
                                       suffered in the forum. Dkt. No. 71 at 9–10. Judge Davila found that Lenovo’s antitrust claim is
                                   6
                                       predicated on two intentional acts: (1) IPCom’s false declarations to ETSI and 3GPP that it would
                                   7
                                       license its SEPs on FRAND terms; and (2) IPCom’s demand for supra-competitive royalties from
                                   8
                                       Lenovo. Id. at 10.2 Judge Davila concluded that Lenovo’s allegations did not show that IPCom’s
                                   9
                                       allegedly false declarations were expressly aimed at the United States, and that allegations of
                                  10
                                       foreseeable harm to U.S. markets were not sufficient to support the exercise of personal
                                  11
                                       jurisdiction over IPCom. Id. 10–13. Judge Davila also determined that IPCom’s licensing and
                                  12
Northern District of California




                                       royalty negotiations with Lenovo were not expressly aimed at any Lenovo entity in the United
 United States District Court




                                  13
                                       States, but rather at Lenovo Group Ltd. in China, and that the prospect of IPCom obtaining
                                  14
                                       significant royalties on licensed U.S. patents based on Lenovo’s commercial activities in the
                                  15
                                       United States was not evidence of IPCom’s contact with the forum. Id. at 13–16. Having
                                  16
                                       concluded that Lenovo did not meet its burden to show that IPCom had purposefully directed its
                                  17
                                       activities to the United States, Judge Davila did not reach the other elements of the Ninth Circuit’s
                                  18
                                       specific jurisdiction test. Id. at 16.
                                  19
                                                       2.      Patent non-infringement claims
                                  20
                                               With respect to Lenovo’s claims for declaratory judgment of patent non-infringement,
                                  21
                                       Judge Davila again began with a consideration of whether IPCom had purposefully directed its
                                  22
                                       patent enforcement activities at residents of the United States, relying on Federal Circuit law. Dkt.
                                  23

                                  24   2
                                         In connection with this dispute, Lenovo argues that IPCom’s intentional acts encompass
                                  25   demands of supra-competitive royalties for U.S. patents against U.S. market participants in
                                       addition to Lenovo. See Dkt. No. 75 at 2. However, while the complaint does contain allegations
                                  26   about injury to the U.S. market for cellular technologies (e.g., Dkt. No. 1 ¶¶ 84, 85, 87), Lenovo
                                       does not identify any other company (in the U.S. or elsewhere) to whom IPCom made supra-
                                  27   competitive royalty demands. Instead, it relies on IPCom’s demand to Lenovo only, and suggests
                                       that IPCom may have offered more favorable terms to Lenovo’s competitors. See id. ¶¶ 54, 86. In
                                  28   any event, this discovery dispute is not an opportunity for the parties to reargue matters already
                                       briefed to and decided by Judge Davila.
                                                                                         4
                                   1   No. 71 at 17; see Red Wing Shoe Co. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1358 (Fed.

                                   2   Cir. 1998) (Federal Circuit law, rather than regional circuit law, governs the determination of

                                   3   personal jurisdiction for claims involving declaratory judgment of patent non-infringement).

                                   4   Judge Davila concluded that IPCom’s licensing and enforcement communications about the

                                   5   patents at issue, if directed at Lenovo in the United States, could satisfy the requirement of

                                   6   minimum contacts with the forum. But here, IPCom had communicated with Lenovo’s Chinese

                                   7   parent and not with Lenovo in the United States, and its communications were not specific to the

                                   8   two patents at issue. Dkt. No. 71 at 17–19. Moreover, Judge Davila concluded that even if

                                   9   Lenovo could establish that IPCom made patent-specific communications to Lenovo in the United

                                  10   States, such communications, without more, would not satisfy the fairness prong of the due

                                  11   process inquiry. Id. at 19; see also New World Int’l., Inc. v. Ford Glob. Techs., LLC, 859 F.3d

                                  12   1032, 1038 (Fed. Cir. 2017) (holding that it is “improper to predicate personal jurisdiction on the
Northern District of California
 United States District Court




                                  13   act of sending ordinary cease-and-desist letters into a forum, without more”) (emphasis added).

                                  14   Judge Davila found that Lenovo had not shown any other activities by IPCom that might support

                                  15   the exercise of personal jurisdiction over IPCom. Dkt. No. 71 at 19–20.

                                  16          B.      Lenovo’s Proposed Document Requests
                                  17          As the Court explained at the hearing, most of Lenovo’s proposed document requests are

                                  18   so broad that they appear to be directed to questions of general jurisdiction or the merits of the

                                  19   case, rather than the issue of specific jurisdiction. Collectively, the document requests seek

                                  20   discovery of virtually every document IPCom maintains concerning acquisition, enforcement,

                                  21   licensing, forecasting, planning, strategizing, revenues, and communications relating to all of

                                  22   IPCom’s U.S. patents and actual or prospective U.S. licensees of those patents—and then some.

                                  23   The Court suspects that the principle reason for the breadth of Lenovo’s requests is Lenovo’s

                                  24   concern that such discovery may be necessary to address the fairness prong of the due process

                                  25   inquiry applicable to both the antitrust and the patent non-infringement claims. However, this

                                  26   concern cannot be allowed to overwhelm what Judge Davila intended as a much more focused

                                  27   effort, particularly where IPCom (and not Lenovo) bears the burden of showing that the exercise

                                  28   of personal jurisdiction would not be reasonable if Lenovo succeeds in establishing minimum
                                                                                         5
                                   1   contacts with the forum, which it has so far failed to do. See Mavrix Photo, Inc. v. Brand Techs.,

                                   2   Inc., 647 F.3d 1218, 1228 (9th Cir. 2011); Genetic Veterinary Sciences, Inc. v. LOBOKLIN GmbH

                                   3   & Co., KG, 933 F.3d 1302, 1310 (Fed. Cir. 2019) (citing Burger King Corp. v. Rudzewicz, 471

                                   4   U.S. 462, 476 (1985)).

                                   5          Because Lenovo appears not to have significantly focused its discovery requests in

                                   6   response to Judge Davila’s observation that the discovery it proposed in opposing IPCom’s motion

                                   7   to dismiss was “exceedingly broad,” Dkt. No. 71 at 22, Lenovo must narrow its proposed

                                   8   document requests, and the parties must confer further toward that end. However, because the

                                   9   Court has now had the benefit of the parties’ discovery dispute submission and lengthy argument

                                  10   during the hearing, it will provide some guidelines to assist the parties in their discussions about

                                  11   the appropriate scope of jurisdictional discovery.

                                  12          C.      Guidelines
Northern District of California
 United States District Court




                                  13          The following guidelines are intended to assist the parties in negotiating the scope of

                                  14   jurisdictional discovery IPCom will provide to Lenovo. Except where expressly stated, these

                                  15   guidelines are not intended to resolve the parties’ dispute with respect to particular proposed

                                  16   document requests, nor are they intended to comprehensively define the boundaries of permissible

                                  17   discovery.

                                  18          1. Lenovo may obtain discovery of any matter that IPCom has specifically put at issue
                                  19   with respect to IPCom’s relevant contacts with the forum. This would include, for example, the
                                  20   factual assertions made in Mr. Suh’s declaration in support of IPCom’s opposition to Lenovo’s
                                  21   motion to dismiss.
                                  22          2. For both sets of claims, Lenovo may not obtain discovery of post-complaint conduct by
                                  23   IPCom, as the question of personal jurisdiction must be determined with respect to the period of
                                  24   time that precedes the filing of the complaint and during which the conduct giving rise to the
                                  25   claims occurred. See Steel v. United States, 813 F.2d 1545, 1549–50 (9th Cir. 1987); Beverly Hills
                                  26   Fan Co. v. Royal Sovereign Corp., 21 F.3d 1558, 1562–63 (Fed. Cir. 1994) (permitting post-
                                  27   complaint declaration describing evidence contemporaneous with filing of complaint).
                                  28          3. For both sets of claims, Lenovo may obtain discovery of which Lenovo entity or
                                                                                            6
                                   1   entities IPCom understood or believed it was negotiating with or intended to negotiate with
                                   2   regarding efforts to enforce or license either the patents within the scope of IPCom’s allegedly
                                   3   false declaration or supra-competitive royalty demands, or the two patents that are the subject of
                                   4   Lenovo’s declaratory judgement claims.
                                   5          4. For both sets of claims, the parties should note the Supreme Court’s recent discussion
                                   6   of minimum contacts in Walden v. Fiore, 571 U.S. 277 (2014), in which the Supreme Court
                                   7   explained that jurisdiction depends on the relationship between the defendant and the forum, and
                                   8   the contacts the defendant himself creates with the forum. Id. at 283–84. For this reason, personal
                                   9   jurisdiction may not be based on conduct of Lenovo or of third parties within the United States,
                                  10   and discovery of that conduct is not relevant. Id. at 284; see also Genetic Veterinary Sciences, 933
                                  11   F.3d at 1310. Thus, for example, Lenovo may not obtain discovery of the amount of licensing
                                  12   revenue IPCom may have obtained from third parties’ sales of products in the United States.
Northern District of California
 United States District Court




                                  13          5. For the antitrust claim, Lenovo may obtain discovery about whether IPCom’s
                                  14   intentional acts were expressly aimed at the United States, but the intentional acts are limited to
                                  15   the two acts identified in Judge Davila’s order (i.e., the allegedly false declaration and the supra-
                                  16   competitive royalty demand). Lenovo may not obtain discovery of other intentional acts (e.g.,
                                  17   supra-competitive royalty demands directed to other companies) or whether such other intentional
                                  18   acts were expressly aimed at the United States.
                                  19          6. For the patent non-infringement claims, Lenovo may obtain discovery of IPCom’s
                                  20   forum-related activities with respect to the two patents at issue. Discovery may extend to
                                  21   documents that reflect forum-related activities concerning other patents as well as the two patents
                                  22   at issue, but that discovery may not encompass documents that simply refer generically to “U.S.
                                  23   patents” or “SEPs” where it is not clear that one or the other of the two patents at issue is within
                                  24   the scope of such reference. See Xilinx Inc. v. Papst Licensing GmbH & Co., KG, 848 F.3d 1346,
                                  25   1353 (Fed. Cir. 2017); Bayer Healthcare LLC v. Nektar Therapeutics, No. 17-CV-05055-LHK,
                                  26   2018 WL 1258202 (N.D. Cal. Mar. 12, 2018) (discussing Federal Circuit authority regarding
                                  27

                                  28
                                                                                          7
                                   1   specific jurisdiction in declaratory judgment actions).3
                                   2          7. Although nothing in this order or in Judge Davila’s order precludes Lenovo from
                                   3   seeking discovery related to the fairness prong of the jurisdictional inquiry, the Court expects
                                   4   Lenovo’s discovery to focus on the evidence it requires to establish IPCom’s relevant minimum
                                   5   contacts with the United States.
                                   6   IV.    CONCLUSION
                                   7          This order is without prejudice to the parties’ submission of another joint discovery dispute

                                   8   letter after they have complied with the Court’s directions above. The Court asks that the parties

                                   9   submit a brief, non-argumentative status report describing the status of jurisdictional discovery by

                                  10   February 28, 2020.

                                  11          IT IS SO ORDERED.

                                  12   Dated: February 14, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                      VIRGINIA K. DEMARCHI
                                  15                                                                  United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       3
                                  27     The Court is aware of no authority—and the parties have identified none—holding that forum-
                                       related enforcement activities that are not specific to the patent or patents that are the subject of a
                                  28   declaratory judgment action for non-infringement or invalidity are relevant to the minimum
                                       contacts requirement for specific jurisdiction.
                                                                                          8
